Order entered September 3, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00353-CR
                               No. 05-21-00354-CR
                               No. 05-21-00355-CR

                       ARIK NYLES MAXEY, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

             On Appeal from the 194th Judicial District Court
                           Dallas County, Texas
     Trial Court Cause No. F17-75257-M, F17-52204-M & F17-75276-M

                                     ORDER

      Before the Court is court reporter Belinda Baraka’s September 2, 2021

second request for additional time to file the reporter’s record in these appeals. We

GRANT the request and ORDER the reporter’s record filed by October 1, 2021.

We caution Ms. Baraka that further extensions are disfavored.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE